DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 12/21/2020 with respect to the rejection of claim(s) 1 under 103 in view of Syrjärinne, Sun, and Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Syrjärinne, new reference Ramkumar (US 2015/0141012 A1), and Sun.		
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjärinne et al. (US 2013/0079000 A1) in view of Ramkumar et al. (US 2015/0141012 A1) and Sun et al. (US 2014/0248872 A1).

Regarding claim 1, Syrjärinne discloses A method for resource management in a vehicle-based mobile communications unit ([0101]: wireless device may be an integrated component of a vehicle. Abstract: flexibly selecting sources for A-GNSS), the method comprising: 
storing in a memory a plurality of activatable identity profiles ([0097]: SIM module. [0115]: two SIM cards (=activatable identity profiles). [0097]-[0098]: receives IMSI from carrier A’s base station and carrier B’s base station); 
establishing, using a modem device with a respective identity profile, at least two simultaneous mobile communications channels to mobile communications networks belonging to mobile communications service providers which provide mobile communications services (Fig. 1C: wireless device establishes connections to carrier B cell base station and carrier A cell base station. Fig. 2, [0097]-[0099]: by using SIM and RF modem for carrier B and carrier A, wireless device can access both base stations by using their IMSI and two A-GNSS capability handshake sessions with both base stations simultaneously. [0091]: carriers A and B operate in non-overlapping radio spectrum and may be cellular networks and/or wireless networks. [0143]-[0144]: wireless device is served by two or more different cellular wireless carriers. [0115]: wireless communications device has two SIM modules to access to two different subscription plans of the same carrier), the method being carried out in an automated manner by a control unit of the mobile communications unit (Fig. 2: CPU).
Syrjärinne does not disclose the two SIM cards (=activatable identify profiles) each comprising a user-specific and a user-non-specific data component; wherein
the user-non-specific data is mobile service provider information, and 
while carrying out mobile communication via two simultaneously established mobile communications channels:
i) the user-non-specific data includes components of the currently active identity profiles that are compared with one another in order to determine currently used mobile communications service providers;
ii) determining whether or not the mobile communications service providers are the same using country-specific data, and in case it is determined that mobile communications service providers are the same, one of the mobile communications channels is switched off and mobile communication is carried out via the other mobile communications channel.
However, Ramkumar discloses while carrying out mobile communication via two simultaneously established mobile communications channels ([0079]: first RF unit 106 and second RF unit 108 are both currently listening to operator X of PLMN 104 c and HPLMN cell of PLMN 104 b, respectively):
i) determine currently used mobile communications service providers (Figs. 4A and C, [0079], [0081]: multi-SIM mobile device determines which operator of PLMNs (=mobile communications service providers) its first and second RF units are listening to);
ii) determining whether or not the mobile communications service providers are the same, and in case it is determined that mobile communications service providers are the same, one of the mobile communications channels is switched off and mobile communication is carried out via the other mobile communications channel (Figs. 4A and C, [0079], [0081]: when there is a common operator of a PLMN, the multi-SIM mobile device forces one RF unit (Fig. 4A, [0079) or both RF units (Fig. 4C, [0081]) to camp on the common PLMN cell. When both RF units are camping on the same common PLMN cell with the operator (=in case it is the multi-SIM mobile device disables one RF unit (=one of the mobile communications channels is switched off) and the other RF unit can receive broadcast and paging information (=mobile communication is carried out via the other mobile communications channel)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Syrjärinne, to listen to operator X of PLMN 104 c and HPLMN cell of PLMN 104 b by using the first RF unit 106 and the second RF unit 108 and further determine currently used operator of PLMNs and further determine a common operator of a PLMN to force one or both RF units to camp on the common PLMN cell, disable one RF unit, and communicate with the other RF unit, as taught by Ramkumar.
Doing so allows the multi-SIM mobile device to save battery power by switching off one RF unit (Ramkumar: [0061]).
Syrjärinne in view of Ramkumar does not disclose the two SIM cards (=activatable identify profiles) each comprising a user-specific and a user-non-specific data component; wherein
the user-non-specific data is mobile service provider information, and 
i) the user-non-specific data includes components of the currently active identity profiles that are compared with one another in order to determine currently used mobile communications service providers;
   	ii) determining whether or not the mobile communications service providers are the same using country-specific data (Note: bold text indicates feature not taught by Syrjärinne in view of Ramkumar).
However, Sun discloses two SIM cards each comprising a user-specific and a user-non-specific data component ([0057]-[0059]: two SIM cards each comprising an IMSI which comprises of MCC and MNC (=user-non-specific data component) and MSIN (=user-specific component)); wherein
the user-non-specific data is mobile service provider information ([0059]: MNC identifies mobile communication network of mobile subscribers, also referred to as actual operator), and 
i) the user-non-specific data includes components of the currently active identity profiles that are compared with one another in order to determine currently used mobile communications service providers ([0059]: MCC comprises of 3 digits and MNC comprises of 2 digits and are part of the IMSI to uniquely identify each SIM card (=active identity profiles). Fig. 2, [0050], [0058]-[0066]: mobile terminal can judge whether multi-card belong to the same service provider in steps S121-S123 by comparing the MCC and the MNC);
ii) determining whether or not the mobile communications service providers are the same using country-specific data (Fig. 2, [0050]: mobile terminal can judge whether multi-card belong to the same service provider in steps S121-S123. [0058]-[0066]: mobile terminal acquires the IMSI of the two SIM cards and extracts the HPLMNs, wherein the HPLMN comprises MCC (=country-specific data) and MNC information. The MCC is a country’s mobile code used to identify the country of mobile subscribers. The mobile terminal then obtains the operator of both SIM cards based on the HPLMNs and determines whether the two SIM cards have the same service operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Syrjärinne, and to reprogram the multi-SIM mobile device while listening to operator X of PLMN 104 c and HPLMN cell of PLMN 104 b using first RF unit 106 and second RF unit 108, as taught by Ramkumar, to determine whether the two SIM cards have the same operator based on acquiring and extracting the HPLMNs of the two SIM cards to obtain MCC information and determining that both SIM cards have the same service operator, as taught by Sun.
.
	
	Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjärinne et al. (US 2013/0079000 A1) in view of Ramkumar et al. (US 2015/0141012 A1), Sun et al. (US 2014/0248872 A1), and Wietfeldt et al. (US 2013/0329639 A1).

Regarding claim 2, Syrjärinne in view of Ramkumar and Sun discloses all features of claim 1 as outlined above. 
Syrjärinne in view of Ramkumar and Sun does not disclose, but Wietfeldt discloses wherein the currently used mobile communications service providers are determined using an assignment list which is stored in a memory of the control unit ([0084]-[0085]: a dynamic network operator selection system 1214 may be a component of the UE and may include a memory to perform various functions described supra (meaning: something mentioned above/earlier) for any particular apparatus, such as the functions in [0082]: a list of network operators is returned) and in which a plurality of user-non-specific dataPage 2 of 8Application No. 15/271,844 Attorney Docket No. 080437.69354UScomponents of identity profiles are assigned in groups to different mobile communications service providers ([0076]: some SIMs are for city A and other SIMs are for city B. Some SIMs are for operator A supporting business applications and other SIMs are for operator B supporting personal usage applications).  

Doing so supports dynamically communicating over multiple wireless providers and to address network coverage and congestion issues (Wietfeldt: [0051]).

Regarding claim 3, Syrjärinne in view of Ramkumar, Sun, and Wietfeldt discloses all features of claim 2 as outlined above. 
Syrjärinne does not disclose, but Sun further discloses wherein the user-non-specific data components of the identity profiles each have the country-specific data component and a service-provider-specific data component ([0097]-[098]: receives IMSI (=country-specific) from carrier A’s base station and carrier B’s base station. [0105]: receives A-GNSS capability information from carriers A and B. [0092], [0097]-[0098]: A-GNSS features are orbit and clock parameters, reference location and reference time. [0107]-[0108]: A-GNSS capability information includes assistance data supported by first/second carriers. Examiner equates information related to A-GNSS to service-provider-specific), the country-specific data components being compared in a first comparison step ([0062]: to identify the country, the first 3 digits are compared, i.e., China’s MCC is 460) and the service-provider-specific data components being compared in a second comparison step only in the event of identity ([0062]: to identify the service provider, the next two digits after the 3 digits of the MCC is compared, i.e. China Mobile’s GSM network is 46000 and 46002, China Mobile’s TD-SCDMA network is 46007, China Unicorn’s GSM network is 46001, China Telecom’s CDMA network is 46003).  

Doing so allows the mobile terminal to enable a plurality of cards belonging to the same service provider to reside in the same cell, so as to reduce the difficulty in measurement, idle standby, synchronous maintenance and other aspects, ensure a more stable system and optimize the performance of the mobile terminal; increase the judgment process of the service provider of SIM cards if the mobile terminal roams in different countries, thus expanding the application scope and ensuring an accurate judgment process (Sun: [0078]).

Regarding claim 4, Syrjärinne in view of Ramkumar, Sun, and Wietfeldt discloses all features of claim 3 as outlined above. 
Syrjärinne further discloses wherein the modem device comprises a plurality of individual modems which establish a mobile communications channel (Fig. 2: wireless device has carrier B RF modem and carrier A RF modem).  

Regarding claim 5, Syrjärinne in view of Ramkumar, Sun, and Wietfeldt discloses all features of claim 3 as outlined above. 
Syrjärinne further discloses wherein the modem device has a multichannel modem which simultaneously establishes a plurality of mobile communications channels ([0099]: two SIM modules may share the same RF modem. [0101]-[0102]: multi SIM modem architecture may have two or more SIMs and one RF modems to wirelessly communicate with more than two different carriers).  

Regarding claim 6, Syrjärinne in view of Ramkumar, Sun, and Wietfeldt discloses all features of claim 5 as outlined above. 
Syrjärinne further discloses wherein vehicle-manufacturer- specific mobile communications services are retrieved from one or more selected mobile communications service providers via a first mobile communications connection ([0101]-[0102]: wireless device may be an integrated component of a vehicle and communicates with two different carriers A (=first mobile communication connection, see Fig. 2 A-GNSS services 110A and antenna A) and B and comprises one or more GNSS receivers to perform position determination by receiving GNSS satellite data. [0097]-[0098]: A-GNSS service features are available to subscribers of carriers A and B for position determination service using A-GNSS).  

Regarding claim 7, Syrjärinne in view of Ramkumar, Sun, and Wietfeldt discloses all features of claim 6 as outlined above. 
Syrjärinne further discloses wherein vehicle-user-specific mobile communications services are retrieved from one or more selected mobile communications service providers via a second mobile communications connection ([0101]-[0102]: wireless device may be an integrated component of a vehicle and communicates with two different carriers A and B (=second mobile communication connection, see Fig. 2 A-GNSS services 110B and antenna B) and comprises one or more GNSS receivers to perform position determination by receiving GNSS satellite data. [0097]-[0098]: A-GNSS service features are available to subscribers of carriers A and B for position determination service using A-GNSS).  


Syrjärinne further discloses wherein if the mobile communication of the first mobile communications connection and of the second mobile communications connection is carried out via a common mobile communications channel ([0099]: two SIM modules may share the same RF modem (=common mobile communication channel). [0101]-[0102]: multi SIM modem architecture may have two or more SIMs and one RF modem (=common mobile communication channel) to wirelessly communicate with more than two different carriers, such as carriers A and B (=first and second mobile communication connection)), connection-specific account assignment of the retrieved mobile communications services is carried out ([0004]: each 3GPP location protocol includes carrier-specific items such as time difference and round trip time measurements and different formats for orbit and clock parameters, reference location and reference time. [0097]-[0098]: A-GNSS services for carriers A and B is a standard set of A-GNSS features such as orbit and clock parameters, reference location and reference time. [0101]-[0102]: wireless device comprises one or more GNSS receivers to perform position determination by receiving GNSS satellite data). 
(Note: According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to ignore the conditional limitation because the condition is not required. if with “in response to” to make the conditional limitation a requirement) 

Regarding claim 9, Syrjärinne in view of Ramkumar, Sun, and Wietfeldt discloses all features of claim 7 as outlined above. 
Syrjärinne further discloses wherein if the mobile communication of the first mobile communications connection and of the second mobile communications connection is carried out via a common mobile communications channel ([0099]: two SIM modules may share the same RF modem (=common mobile communication channel). [0101]-[0102]: multi SIM modem architecture may have two or more SIMs and one RF modem (=common mobile communication channel) to wirelessly communicate with more than two different carriers, such as carriers A and B (=first and second mobile communication connection)), connection-specific account assignment of the retrieved mobile communications services is carried out ([0004]: each 3GPP location protocol includes carrier-specific items such as time difference and round trip time measurements and different formats for orbit and clock parameters, reference location and reference time. [0097]-[0098]: A-GNSS services for carriers A and B is a standard set of A-GNSS features such as orbit and clock parameters, reference location and reference time. [0101]-[0102]: wireless device comprises one or more GNSS receivers to perform position determination by receiving GNSS satellite data).
(Note: According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to ignore the conditional limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace if with “in response to” to make the conditional limitation a requirement)

Regarding claim 10, Syrjärinne in view of Ramkumar and Sun discloses all features of claim 1 as outlined above. 
Syrjärinne in view of Ramkumar and Sun does not disclose, but Wietfeldt discloses wherein the currently used mobile communications service providers are determined using an assignment list which is stored in a memory of the control unit ([0084]-[0085]: a dynamic network operator selection system 1214 may be a component of the UE and may include a memory to perform various functions described supra (meaning: something mentioned above/earlier) for any particular apparatus, such as the functions in [0082]: a list of network operators is returned) and in which a plurality of user-non-specific dataPage 2 of 8Application No. 15/271,844 Attorney Docket No. 080437.69354UScomponents of identity profiles are assigned in groups to different mobile communications service providers ([0076]: some SIMs are for city A and other SIMs are for city B. Some SIMs are for operator A supporting business applications and other SIMs are for operator B supporting personal usage applications).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device that include a memory and a CPU, as taught by Syrjärinne, to include a dynamic network operator selection to receive a list of network operators and a service provider determination profile comparison technique, as taught by Wietfeldt.
Doing so supports dynamically communicating over multiple wireless providers and to address network coverage and congestion issues (Whitefield: [0051]).
the user-non-specific data components of the identity profiles each have a country-specific data component and a service-provider-specific data component ([0059]: SIM has IMSI which comprises of MCC (=country-specific data component) to identify the country (i.e., China’s MCC is 460), and MNC (=service-provider-specific data component) to identify the mobile communication network, also referred to as actual operator (i.e., China Mobile’s MNC is 00, 02, or 07, China Unicorn’s MNC is 01, and China Telecom’s MNC is 03). [0049]: actual operator is the service provider currently providing service to the mobile terminal), the country-specific data components being compared in a first comparison step ([0062]: to identify the country, the first 3 digits are compared, i.e., China’s MCC is 460) and the service-provider-specific data components being compared in a second comparison step only in the event of identity ([0062]: to identify the service provider, the next two digits after the 3 digits of the MCC is compared, i.e. China Mobile’s GSM network is 46000 and 46002, China Mobile’s TD-SCDMA network is 46007, China Unicorn’s GSM network is 46001, China Telecom’s CDMA network is 46003), and 
if the first comparison step results in identity of the country-specific data, then a further comparison is carried out on the basis of the operator data, and if operator identity isPage 4 of 10Application No. 15/271,844 Attorney Docket No. 080437.69354USdetermined, one of the communications paths is switched off and the entire communication takes place only using one identity profile and accordingly only one modem (According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to ignore the conditional limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace if with “in response to” to make the conditional limitation a requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Syrjärinne, to first check the first 3 digits (MCC part) to identify the country and then check the next two digits (MNC portion) to identify the service provider, as taught by Sun.
Doing so allows the mobile terminal to enable a plurality of cards belonging to the same service provider to reside in the same cell, so as to reduce the difficulty in measurement, idle standby, synchronous maintenance and other aspects, ensure a more stable system and optimize the performance of the mobile terminal; increase the judgment process of the service provider of SIM cards if the mobile terminal roams in different countries, thus expanding the application scope and ensuring an accurate judgment process (Sun: [0078]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Th: 9am-7pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478